Citation Nr: 0940360	
Decision Date: 10/23/09    Archive Date: 10/30/09	

DOCKET NO.  06-33 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a lumbar spine 
disorder.

3.  Entitlement to service connection for a left knee 
disorder.


REPRESENTATION

Appellant represented by:	P. J. Meadows, Attorney-at-Law


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Johnson, Counsel


INTRODUCTION

The Veteran had active military duty from May 1943 to October 
1945.  He is shown to have served in the European Theater 
during World War II and participated in Campaigns in the 
Ardennes, Central Europe, Normandy, Northern France, and 
Rhineland.

This matter initially came before the Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a May 
2006 rating decision issued by the VA Regional Office (RO) in 
St. Petersburg, Florida.  In August 2008, the Board denied 
all issues on appeal.  The Veteran appealed and, in October 
2008, the Clerk of the US Court of Appeals for Veterans 
Claims (Court) approved a joint motion of private Counsel and 
VA General Counsel which vacated and remanded the Board's 
earlier decision.  The joint motion requires the Board to 
remand the appeal for additional development, so the case is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  


REMAND

The joint motion found the Board at fault in failing to 
adequately discuss the credibility of the Veteran's lay 
statements.  It also found fault with VA's failure to refer 
the appeal for a VA examination with record review and the 
solicitation of a clinical opinion as to whether the 
Veteran's claimed disabilities are reasonably attributable to 
incidents of military service some 65 years earlier.

The Veteran filed his initial claim for the disabilities at 
issue in 2005, at 81 years of age, 60 years after he was 
separated from service.  There are no service treatment 
records, nor any records reflecting continuity of 
symptomatology of injuries of the neck, low back, or left 
knee for decades after service separation.  The earliest 
records on file are from 1978.  The Board felt that seeking a 
clinical opinion in a case such as this would necessarily 
require speculation on any medical doctor's part.  VA General 
Counsel disagreed.  .

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  Initially, the Board notes that the 
Veteran has already been provided with 
adequate VCAA notice, no issue with 
respect to VCAA notice adequacy was noted 
in the joint motion, so there is no need 
to provide the Veteran with any 
additional notice.  

2.  The Veteran's claims folder should be 
referred to an appropriate VA medical 
doctor (not physician's assistant or 
nurse practitioner, but a medical doctor 
MD) for review in conjunction with a 
physical examination.  It seems clear at 
present that the Veteran has a herniated 
disc of the cervical spine, degenerative 
disc disease of the lumbar spine, and 
left knee arthritis.  The Veteran is 
shown to have served in combat with the 
enemy during World War II.  Following 
service separation he is known to have 
worked as an upholsterer.  The VA doctor 
is requested to take a personal history 
of the Veteran, including as much detail 
as possible about all post service 
employment, activities, injuries and 
medical treatment.  After completing a 
thorough physical examination and review 
of the claims folder, the VA doctor is 
required to provide an opinion as to 
whether it is more, less, or equally 
likely that disability of the neck, low 
back, and left knee is attributable to 
incidents of military service in the 
European Theater during World War II.  A 
statement that such opinion would require 
speculation will not be satisfactory.  
The doctor is required to choose among 
the three possible choices and provide a 
clinical opinion which includes, to the 
extent possible, the reasons and bases 
supporting any opinion provided.  

3.  After completion of the above 
development, the RO should again address 
the issues on appeal.  If any decision is 
not to the Veteran and representative's 
satisfaction, they must be provided with 
a Supplemental Statement of the Case 
which includes a discussion of the 
development requested in this remand, and 
which addresses issues raised in the 
joint motion.  Thereafter, the case 
should be returned to the Board after 
compliance with all appellate procedures.  
The Veteran need do nothing until further 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).


	                  
_________________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

